Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004-1482 Telephone: 212-837-6000 Fax: 212-422-4726 hugheshubbard.com April 16, Mr. Tarik Gause United States Securities and Exchange Commission Mail Stop 100 F Street, N.E. Washington, D.C.20549-7010 Re:Cenveo Corporation Registration Statement on Form S-4 File No. 333-165394 (“Form S-4”) Dear Mr. Gause: On behalf of Cenveo Corporation (the “Company”) and the other registrants in the Form S-4 (each a “Registrant” and collectively the “Registrants”), we hereby respond to your letter dated March 26, 2010 (the “Comment Letter”) containing comments from the staff (the “Staff”) of the Securities and Exchange Commission(the “Commission”) relating to the Form S-4.The Form S-4 registers under the Securities Act of 1933, as amended (the “Securities Act”), the exchange offer (the “Exchange Offer”) of $400,000,000 aggregate principal amount of the Company’s 8.875% Senior Second Lien Notes due 2018 (the “Exchange Notes”) and the other Registrants’ guarantees thereof (the “Exchange Guarantees”) for the Company’s outstanding 8.875% Senior
